UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Larrima Davis,
2i-cv~-4990 (JGK)
Plaintiffs,
ORDER
- against -

Annette Phillips,

Defendant,

 

JOHN G. KOELTL, District Judge:

The plaintiff has filed a motion for a preliminary
injunction. Tne defendant should respond to the motion twenty-one
(21} days after being served with the summons, complaint, motion
for a preliminary injunction and a copy of this order. The
plaintiff may reply fourteen (14) days thereafter.

SO ORDERED.

Dated: New York, New York
June 8, 2021

CN aaa
Soh (> (hf

— John G. Koeitl
' United States District Judge

 

 

 

USDS SDNY
}DOCUMENT
ELECTRONICALLY fFiLED
DOC #: _

 

 

 

 

 

 

 
